Citation Nr: 1537716	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-05 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

A rating decision in July 2010 assigned a 10 percent initial rating for hypertension, and continued a 20 percent rating for diabetes mellitus.  Although a notice of disagreement as to the continuation of a 20 percent rating for diabetes mellitus was received later that same month, a statement of the case (SOC) was not issued which addressed that issue until February 2014.  No notice of disagreement was ever received as to the 10 percent initial rating assigned for hypertension, and no subsequent rating decision adjudicated the evaluation assigned for hypertension.  Nevertheless, a February 2014 SOC addressed the issues of entitlement to increased ratings for right knee replacement, diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and hypertension, as well as entitlement to higher initial ratings for neuropathy of the right hand, left knee degenerative joint disease, and left hand neuropathy.  Significantly, however, a timely substantive appeal was not received as to the July 2010 rating decision and January 2011 rating decision as to these issues within 60 days of issuance of the SOC in February 2014.  A VA Form 9, substantive appeal, received in February 2014 was specifically limited to the TDIU claim.  As such, only the TDIU appeal was certified to the Board.  As a timely appeal was not completed as to the other issues, they are not before the Board for appellate consideration.


FINDING OF FACT

The Veteran's service-connected disabilities have rendered him unable to maintain substantially gainful employment.



CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the claim decided therein.  Therefore, in view of the fact that the full benefit sought by the Veteran with respect to this claim is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

But for the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2014).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran contends that he is unable to secure employment due to his service-connected disabilities, specifically his diabetes and its associated symptomatology.  The Veteran is currently service connected for right knee replacement at 30 percent, for diabetes mellitus at 20 percent, for hypertension at 10 percent, for peripheral neuropathy of the right lower extremity at 10 percent, for peripheral neuropathy of the left lower extremity at 10 percent, for left knee degenerative joint disease at 10 percent, for left hand neuropathy at 10 percent, and for right hand neuropathy at noncompensable prior to January 21, 2014, and at 10 percent from January 21, 2014.  The rating period for consideration in this appeal is from July 21, 2010, unless increased disability warranting a TDIU is demonstrated within the one year period prior to the date of receipt of the increased rating claim.  38 C.F.R. § 3.400 (2014).  The combined evaluation for compensation was 70 percent from July 21, 2010, and 80 percent from January 21, 2014.  Therefore, the percentage criteria for TDIU are met and entitlement to TDIU is considered on a schedular basis.  38 C.F.R. § 4.16(a).

In October 2013, the Veteran indicated that his service-connected diabetes and its complications prevented him from securing or following any substantially gainful occupation.  He further indicated that he was last employed as a clerk and custodian at a convenience store in June 2013, at which time he became too disabled to work.  The Veteran's past employment also includes jobs as a bus driver, video technician, and surveillance agent.  The Veteran additionally indicated that he completed a Bachelor of Science degree in Applied Management in 2008.  

The Board acknowledges that the record contains conflicting opinions regarding the severity of the Veteran's service-connected disabilities and his ability to maintain employment.  

A May 2010 VA diabetes mellitus examination indicated that the Veteran was currently employed part time as a truck driver and delivery man and that his diabetic symptomatology had no significant effect on his current occupation.  However, a December 2010 VA diabetes examination indicated that the Veteran lost his job as a commercial truck driver due to being on insulin, while a December 2010 VA joints examination indicated that his service-connected left knee arthritis affected his job as a truck driver because operating the clutch increased his knee pain.  Similarly, a December 2010 VA peripheral nerves examination indicated that his right hand neuropathy resulted in increased pain while driving his truck.  

Records from the Social Security Administration (SSA) reveal that the Veteran was found to be disabled for SSA disability benefit purposes since November 24, 2010.  

In January 2012, the Veteran was notified that his VA Vocational Rehabilitation and Employment Program was being terminated due to his inability to secure employment, and that he may have reached his maximum rehabilitation gain.  A January 2012 VA Counseling Record indicated that the Veteran's health had worsened since his original application for vocational rehabilitation, and that he lost his commercial driver's license due to his need for insulin injections.  Additionally, the Counseling Records indicated that since the Veteran's diabetes had worsened, he experienced severe fatigue issues and did not believe he could work even a part-time job as a result.  The Vocational Rehabilitation Counselor opined that the Veteran had a serious employment handicap and that achievement of the Veteran's vocational goal was not currently reasonably feasible.  

In a September 2012 Diabetes Mellitus Disability Benefits Questionnaire, the Veteran's treating VA physician opined that the Veteran's service-connected neuropathy associated with his diabetes mellitus impacted his ability to work.  

The Veteran indicated that he found part-time employment as a gas station clerk from April 2012 to June 2013.  Correspondence from this employer received in November 2013 indicated that he was employed as a cashier until his employment was terminated on June 21, 2013, for "no call, no show."  

In a January 2014 VA diabetes mellitus examination, the examiner (a nurse practitioner) opined that the Veteran's service-connected diabetes mellitus and its complications did not impact his ability to work.  The examiner's sole rationale was that the Veteran was not currently employed and quit his previous job in June 2013.  Similarly, the January 2014 VA examiner opined that the Veteran's service-connected peripheral neuropathy did not impact his ability to work because he was not currently employed and quit his previous job in June 2013.  Finally, the VA examiner opined that the Veteran's knee and lower leg disabilities did not impact his ability to work because he was not currently employed and quit his previous job in June 2013.

In a March 2014 treatment report, the Veteran's private neurologist indicated that the Veteran suffered from type II diabetes mellitus and significant diffuse diabetic peripheral neuropathy with neuropathic pain in all four extremities, which was further complicated by his degenerative joint disease and right total knee replacement.  The neurologist opined that this constellation of findings rendered the Veteran permanently unable to work and essentially unemployable.  

After considering and weighing the evidence discussed above, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment consistent with his educational and occupational experience.  The record contains several opinions noting that the Veteran is unemployable, as well as several noting that he is not unemployable.  

In making this determination, the Board affords the opinions of the January 2014 VA examiner / nurse practitioner very little probative weight.  Specifically, she based her opinions that the Veteran's various service-connected disabilities did not impact his ability to work on the fact that the Veteran was not currently employed because he quit his previous part-time job in June 2013.  The Board finds this rationale to be extremely inadequate.  However, additional remand for an addendum VA opinion on this issue would constitute unnecessary delay and a waste of VA's finite resources.  

Rather, as the evidence is in equipoise, all doubt is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Therefore, the criteria for a TDIU have been met.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a TDIU is granted.


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


